 Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 1 of 22
                                                                       1



 1                  UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA
 2        BEFORE THE HONORABLE NANCY J. KOPPE, MAGISTRATE JUDGE
                                ---o0o---
 3

 4    Amarin Pharma, Inc., and          :
      Amarin Pharmaceuticals            :   No. 2:16-cv-2525-MMD-NJK
 5    Ireland Limited,                  :
                                        :
 6                    Plaintiff,        :
                                        :   January 14, 2019
 7             -vs-                     :
                                        :
 8    Hikma Pharmaceuticals USA,        :   United States District Court
      Inc., et al.,                     :   333 Las Vegas Blvd
 9                                      :   Las Vegas, Nevada
                      Defendant.
10                                      :

11
                        TRANSCRIPT OF MOTIONS HEARING
12

13   A P P E A R A N C E S:

14   FOR THE PLAINTIFF:             Christopher N. Sipes
                                    Jason D. Smith
15                                  Michael Kennedy
                                    Attorneys at Law
16
     FOR THE DEFENDANT:             Constance Huttner
17                                  Michael Rounds
                                    Caroline Sun
18                                  Wayne Shaffer
                                    Alan Clement
19                                  Eimeric Reig-Plessis
                                    Attorneys at Law
20
     NJK/FTR: 011418@2:06pm
21

22   Proceedings recorded by digital recording, produced by
     computer-aided transcript
23

24   Transcribed by:                    KATHRYN M. FRENCH, RPR, CCR
                                        NEVADA LICENSE NO. 392
25                                      CALIFORNIA LICENSE NO. 8536


                         KATHRYN M. FRENCH, RPR, CCR
                                (775) 786-5584
            Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 2 of 22
                                                                                     2



05:17:52    1       Las Vegas, Nevada, Monday, January 14, 2019, 2:06 p.m.

05:18:29    2                                   ---OoO---

05:19:00    3

05:19:04    4                    THE CLERK:   This is the time set for a motion

05:19:06    5   hearing in the matter of Amarin Pharma, Incorporated, et al

05:19:16    6   versus West-Ward Pharmaceuticals Corporation, et al.          The case

05:20:22    7   number is 2:16-cv-2525-MMD-NJK.

05:20:38    8                Beginning with plaintiff's counsel on the telephone

05:20:43    9   line, please state your name for the record.

05:20:46   10                    MR. SIPES:   This is Christopher Sipes of

05:21:46   11   Covington Burling for Amarin.

05:21:49   12                    THE COURT:   All right.    Good afternoon,

05:21:54   13   Mr. Sipes.

05:21:55   14                    MR. SIPES:   Good afternoon.

05:22:30   15                    MR. KENNEDY:    Michael Kennedy with Covington &

05:22:32   16   Burling for Amarin.

05:22:34   17                    THE COURT:   Good afternoon, Mr. Kennedy.

05:23:15   18                    MR. KENNEDY:    Thank you.

05:23:24   19                    THE WITNESS:    Jason Smith with Santoro Whitmire,

05:24:07   20   also on behalf of Amarin.

05:24:08   21                    THE COURT:   All right.    Good afternoon,

05:24:13   22   Mr. Smith.

05:24:16   23                    MS. HUTTNER:    This is Connie Huttner,

05:24:31   24   representing the defendants, from Budd Larner.

05:25:57   25                    THE COURT:   Good afternoon, Ms. Huttner.


                                    KATHRYN M. FRENCH, RPR, CCR
                                           (775) 786-5584
            Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 3 of 22
                                                                                    3



05:26:06    1                   MS. HUTTNER:    Good afternoon, Your Honor.

05:26:18    2                   MS. SUN:   Caroline Sun from Budd Larner, also

05:26:26    3   representing Dr. Reddy's Lab.

05:27:56    4                   THE COURT:     Thank you.   Good afternoon,

05:27:59    5   Ms. Sun.

05:28:25    6                   MR. ROUNDS:    Michael Rounds from Brownstein

05:28:47    7   Hyatt, Your Honor, representing the Dr. Reddy's defendants.

05:29:02    8               Good afternoon to you.

05:29:04    9                   THE COURT:     All right.   Good afternoon,

05:29:09   10   Mr. Rounds.

05:29:49   11                   MR. CLEMENT:    Alan Clement from the Law Firm of

05:30:54   12   Locke Lord on behalf of Hikma West-Ward.

05:33:15   13                   THE COURT:     Thank you.   Good afternoon,

05:33:18   14   Mr. Clement.

05:33:32   15                   MR. REIG-PLESSIS:       Eimeric Reig of Winston &

05:34:35   16   Strong, also for defendants Hikma and West-Ward.

05:36:33   17                   THE COURT:     All right.   Good afternoon,

05:36:36   18   Mr. Reig.

05:36:37   19               I think that's everyone.

05:36:40   20               Is that correct?

05:37:03   21                   MR. SHAFFER:    One more, Your Honor.

05:37:08   22                   THE COURT:     Sorry.

05:37:10   23                   MR. SHAFFER:    This is Wayne Shaffer, also on

05:37:23   24   behalf of Hikma, Laxalt & Nomura.

05:38:32   25                   THE COURT:     All right.   Mr. Shaffer, good


                                    KATHRYN M. FRENCH, RPR, CCR
                                           (775) 786-5584
            Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 4 of 22
                                                                                     4



05:38:35    1   afternoon.    I didn't mean to leave you out.

05:38:38    2                All right.   So, we're here today on two motions:

05:39:00    3   The defendant's Emergency Motion to Modify the Scheduling

05:39:06    4   Order, which is docket number 165; as well as the plaintiff's

05:39:13    5   Motion to Amend the Preliminary Validity Contentions, docket

05:40:00    6   number 168.

05:40:01    7                The Court is aware that the parties wanted to

05:40:11    8   discuss the first motion at this hearing, but, really, they're

05:40:22    9   kind of intertwined with each other, so if the parties want to

05:40:29   10   argue both of them, we can address both of them today.

05:40:37   11                    MR. SIPES:   We're happy to do so, Your Honor.

05:40:40   12   This is Christopher Sipes.

05:40:59   13                    THE COURT:   All right.   So let's start with the

05:41:04   14   motion to amend preliminary validity contentions.         And,

05:41:14   15   plaintiffs, that's your motion.

05:41:19   16                    MR. SIPES:   Your Honor, so what we had flagged

05:41:23   17   in our original validity contentions back in July of 2017, the

05:41:28   18   fact that we would be relying on the results of an ongoing

05:41:33   19   clinical outcome trial, which was the cardiovascular effects

05:41:52   20   of the drug product for Vascepa when is read out.         The product

05:43:26   21   read out this fall and the first publication of the results

05:44:41   22   was on November 10th.     It was announced at the American Heart

05:44:52   23   Association conference in Chicago and published online in

05:45:03   24   the New England Journal of Medicine.       That was after the

05:45:13   25   close of fact discovery, so we then put together supplemental


                                    KATHRYN M. FRENCH, RPR, CCR
                                           (775) 786-5584
            Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 5 of 22
                                                                                       5



05:45:19    1   contentions and reached out to the defendants on December 7,

05:45:32    2   raising the idea of supplementing at that time and we provided

05:45:36    3   them, three days later, with the proposed supplement to our

05:45:47    4   validity contentions.

05:46:21    5                The parties have known that REDUCE-IT was a part

05:46:42    6   of this case since our contentions, and they deposed one of

05:46:49    7   our 30(b)(6) witnesses, Dr. Ketchum on October 24th on the

05:46:57    8   REDUCE-IT results.     The top line results were announced, as I

05:48:58    9   understand it, the data collection, the database, so to speak,

05:49:08   10   was locked in September, was analyzed.       The topline results

05:49:22   11   were announced by the company in September 24.         That was what

05:49:29   12   they had then.    They were then analyzing the results they

05:49:58   13   were working with, you know, the outside researchers such as

05:53:56   14   (unintelligible).    And the first availability of the full

05:54:17   15   analysis in the New England Journal was November 10, and there

05:54:43   16   had been some follow-on publications that are also referenced

05:55:01   17   in our supplemental contentions.

05:55:05   18                So, we believe we acted diligently.     We flagged in

05:55:17   19   our original contentions.      There's no question defendants were

05:55:32   20   aware of our reliance on REDUCE-IT.       And pretty promptly upon

05:55:55   21   the availability of the full analysis, we moved to supplement.

05:56:00   22   We reached out to defendants to do so.       We met and conferred

05:56:04   23   with them.    We provided them with our supplement.       So, they

05:56:09   24   had notice of our intent to supplement since December 7th.

05:56:28   25   They've had the actual proposed supplement since


                                    KATHRYN M. FRENCH, RPR, CCR
                                           (775) 786-5584
            Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 6 of 22
                                                                                       6



05:56:32    1   December 10th.    And as they acknowledge in their own papers,

05:56:38    2   they don't need to respond to this in their expert reports

05:56:43    3   until March 11th in their second round.

05:56:47    4              So, I believe we've been diligent.       We've shown good

05:56:53    5   cause.   REDUCE-IT is plainly relevant to this case.        In fact

05:57:06    6   during litigation, there own expert, you know, in pointing to

05:57:17    7   the claims at issue in the case, which are for, among other

05:57:36    8   things, to various affects on lipid parameters, said wall.

06:06:42    9   For lipid parameters, you need the outcome evidence.         Well,

06:06:50   10   now, we have the outcome evidence, so we see this as plainly

06:06:59   11   relevant, important to the case, and we've done everything we

06:07:05   12   can to be diligent.

06:07:11   13                    THE COURT:   All right.

06:07:47   14              Defendants, whomever is --

06:07:52   15                    MS. HUTTNER:    Yes.   It's Connie Huttner, Your

06:07:59   16   Honor.

06:07:59   17                    THE COURT:   All right.

06:08:00   18                    MS. HUTTNER:    Let me, let me first address

06:08:19   19   the motion to supplement.       This study -- and just so you

06:08:26   20   understand, this is a multi-year study involving -- I think

06:08:46   21   it went on for seven years, involving thousands of patients.

06:08:52   22   And it's been ongoing, I think, since 2011 or 2012.         So, yes,

06:09:04   23   they did put a placeholder in their, their original validity

06:09:24   24   contentions, but the topline results of the study is of, uh --

06:10:12   25   plaintiff's counsel conceded, were announced in September --


                                    KATHRYN M. FRENCH, RPR, CCR
                                           (775) 786-5584
            Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 7 of 22
                                                                                        7



06:10:34    1   they were actually learned by the company, according to what

06:10:40    2   counsel has told us, in mid September.       We did attempt to

06:10:45    3   depose their 30(b)(6) designee on the results of the study.

06:10:51    4   We were told that the study had not been analyzed yet.            And

06:10:57    5   I understand that, at that point in time, the statistical

06:11:11    6   analysis of the study results was ongoing.

06:11:28    7              They prepared an article for the New England Journal

06:11:33    8   of Medicine, which was published on November 10th, but which

06:11:37    9   had to, under the publication rules of that journal, had to

06:11:45   10   have been submitted to them, probably, but late September or

06:11:52   11   the first week in November at the latest.        They could have a

06:12:29   12   process of a topline results and produce the data in September

06:12:35   13   prior to the close of discovery.       They did not do that.

06:12:41   14              Similarly, they did not elect to provide us with

06:12:44   15   any data or any New England Journal of Medicine article, or

06:12:58   16   inform us that that article was going to be published until,

06:13:03   17   uh, you know, we were contacted on December 7th, to see if we

06:13:11   18   would consent to the supplementation.       I believe the journal

06:13:54   19   article, as it was published, was originally only available

06:14:07   20   to subscribers of the journal.      So it's not something, uh,

06:14:13   21   that necessarily came to our attention.

06:14:15   22              In any event, Your Honor, the New England Journal of

06:14:58   23   Medicine article only includes a small subset of data from the

06:15:03   24   study.   We had been told by plaintiff's counsel that the final

06:15:38   25   study report, which will contain information that our experts


                                    KATHRYN M. FRENCH, RPR, CCR
                                           (775) 786-5584
            Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 8 of 22
                                                                                    8



06:15:56    1   tell us they need to analyze, will study and determine whether

06:16:01    2   it shows what it purports to show, will not be available

06:16:07    3   until, according to what they told us, the end of the first

06:16:10    4   quarter of this year; so, the end of March.        And under the

06:16:16    5   current schedule that we have, that would mean not only would

06:16:26    6   we not see what they were prior submitting in their opening

06:16:52    7   expert reports, but we would not see a final studying report

06:17:03    8   prior to submitting our response to the expert reports, which

06:17:21    9   is when, you know, they're saying that we need to deal with

06:17:26   10   this data.

06:17:27   11                So, you know, what we're asking for here, Your

06:17:30   12   Honor, is, really, fundamental fairness.        They took almost two

06:17:36   13   months to analyze the data to determine whether or not they

06:17:39   14   even wanted to rely on it.      It seems to us that we ought to be

06:17:44   15   getting at least equal time to analyze the data on the other

06:17:49   16   side, particularly since we don't have access, as they do, to

06:17:54   17   investigators who were involved in this study.         And one of

06:18:01   18   their experts was one of the principal investigators in this

06:18:13   19   study.

06:18:14   20                So, our experts are going to need a chance to

06:18:19   21   analyze the data.    And in order to do that, they need either

06:18:24   22   the data itself, or a copy of the final study report; or, if

06:18:43   23   there's a reasonably complete draft, you know, that could be

06:19:05   24   provided along the way.     But without that, you know, we're

06:19:15   25   pretty much just shooting in the dark because, as I said, the


                                    KATHRYN M. FRENCH, RPR, CCR
                                           (775) 786-5584
            Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 9 of 22
                                                                                      9



06:19:25    1   New England Journal of Medicine article contains a small

06:20:02    2   subset.    It does not contain all of the analyses that I

06:20:07    3   understand that they're planning to include in the final

06:20:12    4   study report, or even some of the analyses that they've done

06:20:21    5   since the publication date of New England Journal of Medicine

06:20:40    6   article.   And not ought we to get that material, Your Honor,

06:21:15    7   but we ought to be able to depose someone, you know, to make

06:21:19    8   sure that we have a complete understanding of what's been

06:21:22    9   produced, just as we would have done, had they provided this

06:21:35   10   information during the discovery period.

06:21:38   11               We took discovery on all of the so-called objective

06:21:48   12   evidence, obviously, that they identified.        As I said, we did

06:22:26   13   try to take discovery on the REDUCE-IT study as well, but we

06:23:04   14   were frustrated and weren't able to do that because the study

06:23:20   15   results weren't yet available.      So that's what we're asking

06:23:31   16   for.

06:23:31   17               I don't believe they were diligent in amending their

06:23:37   18   contentions.    As we pointed out in our responsive brief, you

06:23:54   19   know, they had issued, I think, a total of eight patents.

06:24:12   20   The results of the REDUCE-IT study, those patents were filed

06:24:16   21   and prosecuted and issued before the study was complete, so,

06:24:32   22   obviously, we anticipated what the results of the study would

06:24:49   23   be.    They could have included a similar disclosure in their

06:24:52   24   original validity contentions.      They can amend it at anytime

06:25:34   25   since filing the validity contentions to include what they


                                    KATHRYN M. FRENCH, RPR, CCR
                                           (775) 786-5584
           Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 10 of 22
                                                                                     10



06:25:38    1   anticipated what those results would be, based on whatever

06:25:56    2   (unintelligible) issue that they had during the study.

06:26:07    3              Now, obviously, that was a situation to enable them

06:26:50    4   apply for patents.    They could have, they could have apprised

06:27:01    5   us of that and give us a chance to take discovery on that.

06:27:05    6   And, they could have provided us with the results as they

06:27:14    7   obtained them.   But now where we are, and, you know, we're

06:27:29    8   being asked to -- in fact, you know, for them to have an

06:28:00    9   (unintelligible), you know they can take two months to analyze

06:28:39   10   the study and results to see if it benefits their side, but

06:28:59   11   they don't want to give us any time or change the current

06:29:06   12   schedule to allow us, you know, to look at it from the

06:29:11   13   defense's point of view.

06:29:14   14              The only prejudice that they've identified is the

06:29:18   15   possibility that the Court will not be able to decide this

06:29:21   16   case prior to the expiration of there's an automatic

06:29:45   17   (unintelligible) stay here that expires in January of 2020.

06:30:02   18   I'm -- you know, I would submit two things, Your Honor.           One,

06:30:13   19   under the current schedule, summary judgment motions are due

06:30:19   20   in June.   And to the extent that summary judgment motions

06:30:31   21   are filed, the Court's schedule indicates that no trial date

06:30:37   22   will be set until after the Court decides those motions and,

06:30:44   23   obviously, you know, there's no guarantee that the Court will

06:30:48   24   decide those motions prior to January; or, even if it does,

06:31:50   25   that it will be able to set trial and then decide the case


                                   KATHRYN M. FRENCH, RPR, CCR
                                          (775) 786-5584
           Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 11 of 22
                                                                                        11



06:31:54    1   prior to January, even if there were no change in the

06:31:57    2   schedule.    Neither defendant has an FDA approval at this

06:32:03    3   point.    You know, there's nothing -- I mean, it's completely

06:32:37    4   speculative at this point as to what impact, if any, you know,

06:32:48    5   extending the trial out a brief two months would, as far as

06:32:54    6   setting -- extending the schedule by two months would have any

06:33:06    7   impact.   And, you know, I don't think that's enough prejudice

06:33:11    8   to basically say you're not entitled to the time to look at

06:33:17    9   this data and analyze it with their experts and take

06:33:20   10   discovery.

06:33:29   11                    THE COURT:   All right.

06:33:32   12                All right.   And regarding that motion to extend the

06:33:38   13   discovery deadlines, what is the plaintiff's position?

06:33:42   14                    MR. SIPES:   Yes, Your Honor.    This is

06:33:44   15   Christopher Sipes again.

06:33:46   16                So, there's two points.   One is the delay and then

06:33:50   17   the other is the information they want.       Let me start with the

06:34:00   18   information, uh, they want, and then we can talk about the

06:34:06   19   delay.

06:34:09   20                (Unintelligible) one, there is an acknowledgement

06:34:43   21   that they say themselves when they deposed Dr. Ketchum

06:34:55   22   October 24th, the analysis was not even then complete.            So,

06:35:20   23   clearly, the REDUCE-IT results were not available until very

06:35:32   24   close to November 10th publication date.

06:35:46   25                In terms of the data, they have the publication,


                                    KATHRYN M. FRENCH, RPR, CCR
                                           (775) 786-5584
           Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 12 of 22
                                                                                    12



06:35:53    1   meaning journal publication.     We've, in addition, offered

06:36:14    2   them the near final draft of the body of the clinical study

06:36:29    3   report, which is the data and analysis being submitted, as I

06:36:35    4   understand it, to FDA when its ultimately submitted to FDA,

06:37:17    5   when the agency reopens, but also when all the final data is

06:37:22    6   applied.   And we've offered to give them that by the end of

06:37:27    7   the month.

06:37:29    8                What they seem to now be asking is not even for

06:37:34    9   that, but for all of the individual patient data, which they

06:37:42   10   even disclaimed originally that in their papers.        They said

06:38:02   11   they would be fine with summaries or tabular data; that is,

06:38:30   12   which should be the body of the report.       So, it would be

06:38:41   13   unbelievably burdensome.     This is a more than 8,000 patient

06:39:07   14   study over five years, so the database of individual patient

06:39:28   15   data is enormous.    And as you can imagine, there are a lot

06:39:47   16   of issues with individual patient data, making it part of

06:39:51   17   litigation.    We don't understand in their papers that they're

06:40:05   18   continuing to ask for that because they said themselves in

06:40:14   19   their reply paper, uh, Document 173, that they would be fine

06:40:20   20   with summaries or tabular data.      So the body of the clinical

06:40:26   21   study report, a draft that's available, then should satisfy

06:40:46   22   any need for additional data.

06:40:49   23                I should point out here, Your Honor, that in general

06:40:59   24   in these patent cases, people rely on publications.         And here,

06:41:04   25   we're talking about the New England Journal of Medicine, which


                                    KATHRYN M. FRENCH, RPR, CCR
                                           (775) 786-5584
           Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 13 of 22
                                                                                       13



06:41:17    1   is, clearly, a reliable publication.       You know, they're

06:41:29    2   relying on lots of clinical trials where they just rely on

06:41:37    3   the publication.    They're not providing underlying study

06:41:42    4   data; for example, what the JELIS study did.        And it would be

06:42:22    5   unbelievably burdensome to give them the database as enormous

06:43:04    6   as the REDUCE-IT database.

06:43:13    7              And so in terms of the data and analysis that goes

06:43:22    8   beyond the New England Journal, we can give them the draft of

06:44:50    9   the clinical study report by the end of the month.

06:44:54   10              In terms of -- we've tried to meet and confer --

06:45:07   11   your colleagues have cut that off -- to work out something,

06:45:12   12   including potentially giving them extra time, but then this is

06:45:33   13   not a case where it's going to be disposed upon dispositive

06:45:39   14   motions.   It's a bench trial case.     We can respond to the

06:46:05   15   delay that they're asking for by, at the back-end, you know,

06:46:10   16   not having dispositive motions.      The problem is, as they push

06:46:16   17   it further and further back, all the risk is on our side

06:46:21   18   because the stay on approval is in January of next year, 2020,

06:46:37   19   and we need to get the case tried before then, you know,

06:46:44   20   resolved before then, so that we can vindicate our patent

06:48:14   21   rights before they can get final approval and potentially

06:48:18   22   launch their product in derogation of our patent rights.          We

06:48:34   23   feel that they're asking for delay when they don't need it and

06:48:42   24   the risk is all on our side.     And they've acknowledged --

06:48:56   25   their response on the REDUCE-IT is in the second line reports.


                                   KATHRYN M. FRENCH, RPR, CCR
                                          (775) 786-5584
           Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 14 of 22
                                                                                       14



06:49:08    1   Even now, that's not due until March 11th.

06:49:13    2                So, yeah, we'll give them the clinical study report

06:49:24    3   by at the end of the month and they'll have, you know, a

06:49:27    4   month-and-a-half to analyze that for their second round

06:49:32    5   reports.

06:49:37    6                    MS. HUTTNER:   Your Honor, if I may --

06:49:40    7                    THE COURT:   Yes.

06:49:42    8                    MS. HUTTNER:   -- respond briefly.

06:49:44    9                    THE COURT:   You may.

06:49:50   10                    MS. HUTTNER:   The offer to provide a near final

06:49:55   11   draft, as Mr. Sipes put it, of the final study report was

06:50:12   12   contingent on us agreeing to drop any right to move for

06:50:17   13   summary judgment on the current schedule.       So, you know,

06:50:23   14   from our perspective, that was a non-offer.        And the reason

06:51:08   15   why it was a non-offer, from our perspective, is because

06:51:12   16   there are, right now, a considerable number of claims that

06:51:22   17   are being asserted by plaintiffs, but we do not believe that

06:51:38   18   we infringed, and that those can be resolved on motion.           It

06:51:59   19   may be that plaintiffs drop some of those claims, or drop all

06:52:06   20   of those claims.    I don't know what they're going to do.        But

06:52:16   21   at the present time, it would be, you know, irresponsible for

06:52:28   22   us to agree to give up the right to move for summary judgment,

06:54:49   23   and certainly not as a condition of getting discovery that we

06:54:53   24   should get as a matter of course.        So, you know, that's where

06:54:58   25   that went.


                                    KATHRYN M. FRENCH, RPR, CCR
                                           (775) 786-5584
           Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 15 of 22
                                                                                  15



06:55:00    1                Mr. Sipes seems to be suggesting that he's willing

06:55:12    2   to give it to us now and we would be happy to have whatever

06:55:27    3   they want to produce as soon as they can produce it, but the

06:55:49    4   point is that, you know, we need an opportunity to analyze

06:56:01    5   what's written.

06:56:02    6                As far as the study data itself, I'm not sure why,

06:56:21    7   you know, this is being perpetuated here.       We've made it very

06:56:28    8   clear we have no interest in patient HIPAA nor HIPAA sensitive

06:57:07    9   data.   We don't care about the identity of the patients.

06:57:18   10   We're more than happy to work with them to try to narrow our

06:57:24   11   request, but we've been unable to get from them even an index

06:57:31   12   to what they anticipate having in what they call appendices to

06:57:49   13   the study, which is, you know, where the actual data is going

06:57:58   14   to be lodged, I gathered.     But, we don't even have a list of

06:58:08   15   what they claim to include to be able to say, you know, we

06:58:19   16   need this or we want this or we don't want that or to work

06:58:24   17   with them.    You know, we've also told them we're happy to

06:58:38   18   work with them, you know, to obtain information in tabular

06:58:47   19   format because, frankly, we have no interest in getting a

06:58:55   20   morass of data that, um, you know, is difficult and expensive

06:59:10   21   to analyze.    So for farther down the road, you know,

06:59:46   22   they're doing an analysis that they're doing anyway to

07:00:42   23   (unintelligible) for us, which is why we would like to get

07:00:50   24   a copy of the final study report before we have to respond to

07:00:55   25   whatever it is they're going to say about the REDUCE-IT study.


                                    KATHRYN M. FRENCH, RPR, CCR
                                           (775) 786-5584
           Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 16 of 22
                                                                                   16



07:01:12    1                So, you know, that's really, you know, what's

07:01:23    2   critical here.    I mean, I -- they say that all the risk is on

07:01:33    3   them, I'm not even sure what that means.       I mean, we cannot

07:01:40    4   launch without getting FDA approval.       We don't have FDA

07:01:48    5   approval.    They will, you know, undoubtedly, win on the FDA

07:02:12    6   approval, you know, when and if we even get it, at whatever

07:02:42    7   point that is.    They'll have ample opportunity, if we're not

07:02:54    8   able to work something out, they'll have ample opportunity,

07:03:00    9   you know, to move for injunctive relief, if need be, which

07:03:12   10   it may never be needed because timing of (unintelligible)

07:03:37   11   timing here is uncertain.     The timing of the judge's review

07:03:53   12   of summary judgment motions, assuming they're filed, is

07:04:06   13   uncertain.    And the timing of any trial date, even if the

07:04:25   14   judge resolves the summary judgment motions is uncertain.

07:04:29   15   And I think, you know, with the current schedule, I think the

07:04:48   16   odds are probably against the judge deciding summary judgment

07:04:53   17   motions, scheduling the trial, and deciding the trial before

07:04:58   18   the, you know, the 30-month stay expires in January.         But

07:05:13   19   I don't want to leave you with the impression that once the

07:05:50   20   30-month stay expires, that we're, you know, that we're on the

07:06:08   21   market, you know, immediately.      I mean, they'll be -- this

07:06:28   22   will all get sorted out as, you know, we get closer to that

07:06:32   23   point in time, both in terms of whether there's going to be

07:06:36   24   summary judgment motions, what the Court's schedule is, and,

07:06:47   25   you know, what the regulatory time frame is.


                                    KATHRYN M. FRENCH, RPR, CCR
                                           (775) 786-5584
           Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 17 of 22
                                                                                       17



07:06:51    1              So, you know, there's no risk to them here.        You

07:06:54    2   know, I don't, I don't really see -- I mean, normally, the

07:07:40    3   brand is the one that wants to extend things out as long as

07:07:44    4   possible and, certainly, there have been many instances in the

07:08:00    5   past where cases have been decided after the 30-month stay had

07:08:05    6   ended, whether by agreement or because there was a regulatory

07:08:18    7   approval or otherwise.     And so there's nothing unusual or

07:08:26    8   surprising there.

07:08:30    9                  THE COURT:    All right.

07:08:31   10                  MR. SIPES:    Your Honor, if I could just briefly.

07:08:40   11   This is Christopher Sipes.

07:08:45   12                  THE COURT:    All right.

07:08:47   13                  MR. SIPES:    To be -- one, I'm not entirely sure

07:08:57   14   now what data they're asking for, you know, whether they're

07:09:02   15   fine with, you know, the summaries that are in the draft

07:09:19   16   clinical study report, or whether they want individual patient

07:09:27   17   data, which is more than 8,000 patients over five years is an

07:09:39   18   enormous database.    So, that, I just don't understand.          If

07:09:49   19   they're willing to have the summaries, then I think the draft

07:09:59   20   clinical study report should be fine.

07:10:16   21              In terms of timing, it's true that there are cases

07:10:20   22   that go on beyond the 30-month stay.       In my experience, when

07:10:25   23   that happens, the defendants agree not to launch without

07:10:35   24   30 days notice, so that there's an opportunity for a

07:10:39   25   preliminary injunction practice.      What is otherwise being


                                    KATHRYN M. FRENCH, RPR, CCR
                                           (775) 786-5584
           Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 18 of 22
                                                                                      18



07:10:47    1   suggested is that we're at risk with having to come in with a

07:10:59    2   TRO if they suddenly get final approval.       We don't think

07:11:09    3   that's fair to us.    We don't think that's fair to the Court.

07:11:15    4   And we should have an opportunity to have an orderly process

07:11:19    5   if the delay here means we're going to go beyond the 30-month

07:11:25    6   stay.

07:11:32    7                  MS. HUTTNER:    And, Your Honor, I think that

07:11:34    8   that's a discussion that we can have down the road.         But, at

07:11:40    9   the moment, you know, they have no guarantee that the case is

07:11:52   10   going to get decided before the 30-month stay ends anyway.

07:11:57   11   So, you know, as we get closer to that, to January 2020, when

07:12:04   12   the stay expires, we can have all those discussions, if

07:12:14   13   they're appropriate, at that time.      But, right now, I think

07:12:28   14   the issue is whether they're going to suffer some sort of

07:12:36   15   prejudice if they schedule these out two months in order to

07:12:53   16   give the time to review, you know, the final study results

07:13:14   17   before we have to comment on them.      You know, you're asking

07:13:21   18   experts to put in an opinion, you know, whose professional

07:13:30   19   opinion analyzing that study, and I don't think it's

07:13:34   20   appropriate to do that with incomplete data.        I reiterate

07:13:46   21   again we're not looking for individual patient data, or would

07:13:54   22   be -- you know, we had a long discussion.       There was a call

07:14:05   23   that we had to try to resolve this.      I don't remember if it

07:14:12   24   was last week or the week before.      But, you know, we had a

07:14:22   25   discussion at great length at that time trying to narrow


                                   KATHRYN M. FRENCH, RPR, CCR
                                          (775) 786-5584
           Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 19 of 22
                                                                                    19



07:14:29    1   down -- you know, we explained to them what we were interested

07:14:40    2   in and, uh, I don't know whether the draft that they're

07:14:45    3   talking about includes that or not, but it's something that

07:14:48    4   they were going to check on.     And the response was, you know,

07:14:56    5   that they sent back was equivocal as to what's going to be in

07:15:10    6   the final study report.

07:15:13    7              So, you know, I'm happy to have a dialogue with

07:15:17    8   them, you know, to try to narrow what we want.        We're not

07:15:25    9   interested in getting a lot of data that would take us, you

07:15:29   10   know, a lot of time and money to analyze.       You know, so, you

07:15:36   11   know, this is not a situation -- we're not looking, certainly

07:15:53   12   not looking to invade anybody's HIPAA privacy.        You know,

07:16:05   13   we're not looking to get personal data.       We're not looking to

07:16:10   14   violate HIPAA here.     We're just looking for the data that our

07:16:15   15   experts are telling us that they need to analyze whether the

07:16:21   16   results of the study in fact purport to show what they say it

07:16:28   17   shows, and to analyze the nexus issue, uh, which, you know, as

07:16:44   18   we explained in our reply brief, you know, we think that

07:16:52   19   doesn't exist here.     But, you know, that's really -- this, I

07:16:57   20   think is a Red Herring that we're looking for individual

07:17:07   21   patient data.   We're not.

07:17:09   22                   THE COURT:   All right.

07:17:11   23              All right.    The Court finds that -- I'm going to

07:17:19   24   start with the later motion, the Motion to Amend the Validity

07:17:24   25   Contentions.    It's docket number 168.     The Court finds that


                                   KATHRYN M. FRENCH, RPR, CCR
                                          (775) 786-5584
           Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 20 of 22
                                                                                    20



07:17:43    1   the plaintiffs have been diligent and that there is good cause

07:17:49    2   to amend those validity contention, so the Court is going to

07:17:54    3   grant that motion.

07:18:08    4              The Court also finds, however, that granting that

07:18:14    5   motion without providing an extension of the discovery

07:18:20    6   deadlines to defendants would be prejudicial to the

07:18:27    7   defendants.   So, the Court is going to grant the Motion to

07:18:31    8   Modify the Scheduling Order at docket number 165, and is

07:18:39    9   going to -- there are proposed modification dates set forth

07:18:46   10   on page 6 of that motion.     The Court is going to order that

07:20:09   11   those are the new deadlines.

07:20:12   12              Regarding the information about the patient data,

07:20:18   13   whether it's summaries or what the discovery should be, first

07:20:26   14   of all, that's not really briefed before the Court at this

07:20:34   15   point.   And secondly, it sounds as if the parties are,

07:20:42   16   essentially, if not on the same page, very close to the same

07:20:47   17   page regarding that information.      So, the Court is going to

07:20:52   18   defer ruling on that issue at this time.       If the parties, of

07:20:59   19   course, cannot agree, after meeting and conferring about this

07:21:03   20   issue, then either or both of the parties can bring that issue

07:21:09   21   before the Court.

07:21:11   22              Is there anything else on this -- oh, the second

07:21:17   23   motion was docket number 165.

07:21:24   24              Is there any --

07:21:27   25                  MR. CLEMENT:    Your Honor, Alan Clement on behalf


                                    KATHRYN M. FRENCH, RPR, CCR
                                           (775) 786-5584
           Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 21 of 22
                                                                                    21



07:21:30    1   of West-Ward Hikma.

07:21:39    2                  THE COURT:    Yes.

07:21:40    3                  MR. CLEMENT:     Just taking in conjunction with --

07:22:42    4   when we set those dates out there, we were also asking for one

07:22:52    5   7-hour deposition or, you know, depo or less, should we now

07:23:12    6   need it, to take a deposition limited to the new information

07:23:16    7   that plaintiffs provide.

07:23:19    8                  THE COURT:    Right.   That request is granted as

07:23:21    9   well.

07:23:23   10                  MR. CLEMENT:     Great.   Thank you, Your Honor.

07:23:25   11                  THE COURT:    All right.    Is there anything else

07:23:27   12   on either of these matters.

07:23:30   13                  MS. HUTTNER:     Not from defendants, Your Honor.

07:23:32   14                  MR. SIPES:    No, Your Honor.

07:23:33   15                  THE COURT:    All right.    Thank you, everyone.

07:23:36   16                  MS. HUTTNER:     Thank you.

07:23:39   17                  MR. SIPES:    Yes.

           18

           19              (Court Adjourned.)

           20

           21

           22

           23

           24

           25


                                   KATHRYN M. FRENCH, RPR, CCR
                                          (775) 786-5584
Case 2:16-cv-02525-MMD-NJK Document 181 Filed 01/16/19 Page 22 of 22
                                                                       22



 1                                   -o0o-

 2

 3             I certify that the foregoing is a correct
               transcript from the record of proceedings
 4             in the above-entitled matter.

 5           \s\ Kathryn M. French                      January 16, 2019

 6
               KATHRYN M. FRENCH, RPR, CCR                     DATE
 7             Official Reporter

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                        KATHRYN M. FRENCH, RPR, CCR
                               (775) 786-5584
